DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Plasma-ignited combustion system); Sub-Species B (Supersonic Aircraft); Sub-Sub-Species 1 (Wing Mounted System); and Sub-Sub-Sub-Species ii (Plasma-aided Control System)  in the reply filed on 9/27/2022 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figure(s) 1-5, 7, 11-13 is/are not a black and white line drawings and appear to be grayscale versions of colored CAD drawings. 37 CFR 1.84 (a) states: 
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
				*****
(b) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.

In the present case, the aforementioned figures can easily be replaced with black and white line drawings to better illustrate the subject matter such that all the details are easily reproducible in the printed patent. As such, the grayscale drawings are not accepted. Applicant may replace the drawings as requested or file the petition for colored drawings outlined below. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 44 in Fig. 4; 136 in Fig. 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In the specification, the acronyms “GPS” and “Lidar” are used. The first recitation of each should be amended to recite “Global Positioning System (GPS)” and “Light Detection And Ranging (Lidar)” or “Laser Imaging, Detection, And Ranging (Lidar).”
In paragraph [0051], reference character 42 has been used to define both an “air-tube inlet” and a “main combustor portion.” As outlined above, reference character 44 has not been defined in the specification such that it appears as though all three recitations of “main combustor portion 42” should be replaced with “main combustor portion 44” to be in agreement with Figure 4. 
Appropriate correction is required.
Claim Objections
Claims 4, 13, and 20 objected to because of the following informalities:  
Claim 4 recites “a GPS sensor, a Lidar” in line 3. As both GPS and LIDAR are acronyms and the first recitation of the elements in the claims, each should be replaced with “Global Positioning System (GPS)” and “Light Detection And Ranging (Lidar)” or “Laser Imaging, Detection, and Ranging (Lidar).” 
In line 3 of claim 13, the phrase “Gyroscope” should be replaced with “gyroscope.” 
In line 4 of claim 20, the phrase “Gyroscope” should be replaced with “gyroscope.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the underside of the aircraft” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 and 20 each recite the phrase “the control system is operable in a range from about 500 Hz to about 50K Hz.” The term “about” in claims 19 and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the specification shows paragraph [0028] stating “Accordingly, a value modified by a term or terms, such as “about” and “substantially”, are not to be limited to the precise value specified. In at least some instances, the approximating language may correspond to the precision of an instrument for measuring the value.” The specification does not elucidate how the term “about” effects the metes and bounds of the operating range of the control system as the operating range does not appear to correspond to the precision of an instrument measuring a value. Due to the extent of the range being approximately 45K Hz, it is unclear if any frequency between greater than 0 and less than 500 Hz would be “about” 500 Hz and how far one could deviate upwards of 50K Hz and still be considered “about.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 8220753 B2 to Silkey et al. 
Re: Claim 1. Silkey et al. teach an aircraft (Abstract; Fig. 4A)comprising:
a first leading edge defining the forward edge of a left aircraft wing (left wing in Fig. 4A);
a second leading edge defining the forward edge of a right aircraft wing (right wing in Fig. 4A);
a plurality of plasma actuators (col. 3, lines 22-25 teach that the systems and methods described are for controlling flows with pulsed discharges via plasmas generated by dielectric barrier discharge devices or other plasma actuators) disposed along the first and second leading edges (col. 6, lines 23-36 teach that the actuators are placed on leading edges devices of wings of a fixed wing aircraft and/or all over the surface of a wing in Fig. 4A; col. 8, line 62-col. 9, line 48 teach that the plasma actuators are arranged in an array along the leading edge 1021 of an airfoil as seen in Figs. 10A-C);
a control processing unit communicatively coupled to each plasma actuator of the plurality of plasma actuators (col. 9, line 49-col. 11, line 39 teach that the flow control system 1130 comprising multiple actuators 1131 distributed over an airfoil 1120 is coupled to a controller 1137 which can individually control each actuator and/or groups of the actuators); and
at least one flight stability sensor communicatively coupled to the control processing unit (col. 11, lines 14-33 teach that the airfoil 1120 also comprises a detector 1139 with one or more detector elements positioned to identify flow characteristics including flow separation, turbulent flow, etc.),
wherein the control processing unit commands at least one plasma actuator of the plurality of plasma actuators to generate plasma in response to a signal from the at least one flight stability sensor (col. 11, lines 14-33 teach that the controller is coupled to detector and the plurality of actuators, wherein the actuators are actuated by the controller based on closed-loop feedback from signals received by the detector).
Re: Claim 5. Silkey et al. teach the aircraft of claim 1, wherein the at least one flight stability sensor comprises at least one of a turbulence sensor (col. 11, lines 14-33 teach that the airfoil 1120 also comprises a detector 1139 with one or more detector elements positioned to identify flow characteristics including flow separation, turbulent flow, etc.), a strain gauge and a microphone.
Re: Claim 6. Silkey et al. teach the aircraft of claim 1, wherein the at least one flight stability sensor comprises at least one of a vibration sensor, a static pressure sensor and a differential pressure sensor (col. 11, lines 17-24 recite that the detector 1139 includes pressure taps, anemometers, and other devices for identifying the flow separation and turbulent flow). 
Re: Claim 7. Silkey et al. teach the aircraft of claim 1, wherein the at least one flight stability sensor is disposed on an underside of the aircraft (Fig. 4A and the associated section outlined above teach that the flow control system can be distributed over the entirety of the aircraft including the landing gear. Providing the flow control system on the landing gear in addition to the wings would locate at least one detector of the respective flow control arrangements on the underside of the aircraft).
Re: Claim 8. Silkey et al. teach the aircraft of claim 7, further comprising at least two flight stability sensors (As outlined with respect to claim 7, flow control arrangements comprising respective flight stability sensors are arranged on the wings and the landing gear such that there are at least two detectors located on the aircraft), wherein at least one flight stability sensor is disposed on the underside of the aircraft proximate an aircraft nose (As seen in Fig. 4A, the aircraft comprises a forward landing gear which is located near the nose of the aircraft such that the detector of a flow control arrangement arranged on the nose wheel would be proximate the nose of the aircraft).
Re: Claim 13. Silkey et al. teach an aircraft control system (Abstract; Fig. 4A) comprising:
a control processing unit (col. 9, line 49-col. 11, line 39 teach that the flow control system 1130 comprising multiple actuators 1131 distributed over an airfoil 1120 is coupled to a controller 1137 which can individually control each actuator and/or groups of the actuators);
at least one sensor communicatively coupled to the control processing unit (col. 11, lines 14-33 teach that the airfoil 1120 also comprises a detector 1139 with one or more detector elements positioned to identify flow characteristics including flow separation, turbulent flow, etc.); and
at least one plasma actuator (col. 3, lines 22-25 teach that the systems and methods describe are for controlling flows with pulsed discharges via plasmas generated by dielectric barrier discharge devices or other plasma actuators) disposed in the vicinity of an aircraft wing leading edge (col. 6, lines 23-36 teach that the actuators are placed on leading edges devices of wings of a fixed wing aircraft and/or all over the surface of a wing in Fig. 4A; col. 8, line 62-col. 9, line 48 teach that the plasma actuators are arranged in an array along the leading edge 1021 of an airfoil as seen in Figs. 10A-C), the at least one plasma actuator communicatively coupled to the control processing unit (col. 9, line 49-col. 11, line 39 teach that the flow control system 1130 comprising multiple actuators 1131 distributed over an airfoil 1120 is coupled to a controller 1137 which can individually control each actuator and/or groups of the actuators),
wherein the control processing unit commands the at least one plasma actuator to generate plasma in response to at least one signal from the at least one sensor (col. 11, lines 14-33 teach that the controller is coupled to detector and the plurality of actuators, wherein the actuators are actuated by the controller based on closed-loop feedback from signals received by the detector).
Re: Claim 15. Silkey et al. teach the control system of claim 13, wherein the at least one sensor comprises at least one of a turbulence sensor, a strain gauge, a microphone, a vibration sensor, a static pressure sensor and a differential pressure sensor (col. 11, lines 17-24 recite that the detector 1139 includes pressure taps, anemometers, and other devices for identifying the flow separation and turbulent flow). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10, 11, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8220753 B2 to Silkey et al.
Re: Claim 4. Silkey et al. teaches the aircraft of claim 1 as outlined above. However, it is not expressly disclosed that the aircraft further comprises at least one aircraft orientation sensor, the at least one aircraft orientation sensor comprising at least one of a GPS sensor, a Lidar and a gyroscope. Examiner gives Official Notice that it is common practice to provide aircraft, especially large jet aircraft as seen in Fig. 4A of Silkey et al., with at least one aircraft orientation sensor comprising at least one of a GPS sensor, a Lidar, and a gyroscope. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ at least one orientation sensor comprising at least one of GPS, Lidar, and a gyroscope on the aircraft of Silkey et al. to provide the pilot and/or autopilot with the ability to determine the attitude of the aircraft during flight operations. 
Re: Claim 10. Silkey et al. render obvious the aircraft of claim 4 as outlined above. However, it is not expressly disclosed that the at least one aircraft orientation sensor is disposed on at least one of the aircraft left wing and the aircraft right wing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the at least one aircraft orientation sensor on at least one of the left and right aircraft wings, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Re: Claim 11. Silkey et al. render obvious the aircraft of claim 4 as outlined above. However, it is not expressly disclosed that the at least one aircraft orientation sensor is disposed proximate at least one of an aircraft nose and an aircraft aft end. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the at least one aircraft orientation sensor on at least one an aircraft nose and an aircraft aft end, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 16. Silkey et al. teach the control system of claim 13 as outlined above. However, it is not expressly disclosed that the aircraft further comprises at least one aircraft orientation sensor, the at least one aircraft orientation sensor comprising at least one of a GPS sensor, a Lidar and a gyroscope. Examiner gives Official Notice that it is common practice to provide aircraft, especially large jet aircraft as seen in Fig. 4A of Silkey et al., with at least one aircraft orientation sensor comprising at least one of a GPS sensor, a Lidar, and a gyroscope. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ at least one orientation sensor comprising at least one of GPS, Lidar, and a gyroscope on the aircraft of Silkey et al. to provide the pilot and/or autopilot with the ability to determine the attitude of the aircraft during flight operations. 
Re: Claim 17. Silkey et al. teach the control system of claim 13, further comprising:
an airspeed indicator (col. 11, lines 17-18 teach the detector comprises hot film anemometers which are known airspeed sensors). However, it is not expressly disclosed that the control system further comprises: at least one of a temperature sensor, a humidity sensor and an altitude gauge. 
Examiner gives Official Notice that it well-known and common practice in the art to provide an aircraft with at least one of a temperature sensor, humidity sensor, and an altitude gauge. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ at least one of a temperature sensor, humidity sensor, and an altitude gauge on the aircraft of Silkey et al. to provide the pilot and/or autopilot with the ability to determine the altitude of the aircraft and dew point (proportional to temperature and humidity and needed to determine visibility) during flight operations. 
Re: Claim 19. As best understood due to indefiniteness Silkey et al. teach the control system of claim 13 as outlined above. In column 5, lines 41-16, Silkey et al. teach that the control system operates at a frequency of about 6 kHz in one embodiment and between 10kHz and about 100 kHz in another embodiment. However, it is not expressly disclosed that the control system is operable in a range from about 500 Hz to about 50 kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the control system with an operating frequency between 500 Hz and 50 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 2, 3, 9, 12, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8220753 B2 to Silkey et al. in view of US 7063288 B1 to Kremeyer. 
Re: Claim 2. Silkey et al. teach the aircraft of claim 1 as outlined above. In column 1, lines 46-62, Silkey et al. teach that there is a need for an aircraft control system having plasma actuators that operates at higher flow speeds associated with realistic aircraft operations. As outlined above, Silkey et al. teaches sensors for measuring an aerodynamic characteristic indicative of air flow during flight; however, it is not expressly disclosed that the at least one flight stability sensor detects at least one aerodynamic characteristic during at least one of supersonic flight and hypersonic flight.
Kreymeyer teaches in column 2, lines 28-51 that reducing the strength of a shockwave or eliminating it completely is a problem which solutions have been sought since the first supersonic vehicle. In column 2, line 54-col. 3, line 45, Kreymeyer teaches that flow control for effecting a shockwave in a supersonic vehicle including plasma actuators are known in the art. 
It would have been obvious to one having ordinary skill in the art that as plasma actuator flow control systems on supersonic aircraft is a known practice, the control system of Silkey et al. would be applicable for supersonic aircraft by providing the actuators in the same arrangements along with the same control processing unit and at least one flight stability sensor in the same configurations. The prior art contained a “base” device (supersonic aircraft with plasma actuator system) upon which the claimed invention is an improvement. The prior art contained a “comparable” device (teachings in claim 1 with respect to Silkey et al.) that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to employ the system as taught by Silkey et al. on a supersonic aircraft to address the known problem outlined by Kreymeyer and also acknowledged by Silkey et al. in the need for higher speed flight control using plasma actuators. 
Re: Claim 3. Silkey et al. in view of Kreymeyer render obvious the aircraft of claim 2. As outlined above, Silkey et al. teaches sensors for measuring an aerodynamic characteristic indicative of air flow during flight. In column 6, lines 63-64, Kreymeyer teaches the modification of a shock wave in supersonic flight with plasma actuators and states that at the location of a shock wave, the fluid flow experiences an increase in density, pressure, and temperature, the magnitude of which depends on the Mach number of the flow. As outlined above, Silkey et al. teaches sensors for detecting at least pressure and airspeed of the airflow such that the combination of the teachings of Silkey et al. and Kreymeyer would render obvious measuring the at least one aerodynamic characteristic comprising at least one of a shockwave magnitude and a shockwave frequency based upon at least pressure and airspeed. 
Re: Claim 9. Silkey et al. in view of Kreymeyer render obvious the aircraft of claim 3. As outlined above with respect to Silkey et al., the control processing unit adjusts at least one of a plasma frequency and a plasma magnitude based on at least one characteristic of the flow. In view of the teachings of Kreymeyer, one of ordinary skill in the art would have found it obvious to measure at least the shockwave magnitude and the shockwave frequency based on at least the airspeed and pressure of the flow using the system of Silkey et al. in order to reduce or eliminate a shock wave on an aircraft in supersonic flow as described by Kreymeyer (outlined above).
Re: Claim 12. Silkey et al. in view of Kreymeyer render obvious the aircraft of claim 9, wherein the at least one flight stability sensor comprises at least one of a turbulence sensor (col. 11, lines 14-33 teach that the airfoil 1120 also comprises a detector 1139 with one or more detector elements positioned to identify flow characteristics including flow separation, turbulent flow, etc.), a strain gauge, and a microphone,
wherein at least one flight stability sensor is disposed on the underside of the aircraft proximate an aircraft nose (Fig. 4A and the associated section outlined above teach that the flow control system can be distributed over the entirety of the aircraft including the landing gear. Providing the flow control system on the landing gear in addition to the wings would locate at least one detector of the respective flow control arrangements on the underside of the aircraft. The nose wheel specifically would provide the sensor proximate to the aircraft nose.), and
wherein the aircraft is capable of supersonic or hypersonic flight (rendered obvious by Kreymeyer as outlined above).
However, it is not expressly disclosed that the aircraft further comprises at least one aircraft orientation sensor, the at least one aircraft orientation sensor comprising at least one of a GPS sensor, a Lidar and a gyroscope. Examiner gives Official Notice that it is common practice to provide aircraft, especially large jet aircraft as seen in Fig. 4A of Silkey et al., with at least one aircraft orientation sensor comprising at least one of a GPS sensor, a Lidar, and a gyroscope. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ at least one orientation sensor comprising at least one of GPS, Lidar, and a gyroscope on the aircraft of Silkey et al. in combination with Kreymeyer to provide the pilot and/or autopilot with the ability to determine the attitude of the aircraft during flight operations. 
Re: Claim 14. Silkey et al. in view of Kreymeyer render obvious the control system of claim 13. Silkey et al. in view of Kreymeyer provide an aircraft flight stability sensor on a supersonic aircraft that detects turbulence or other flow characteristic of the air flow as outlined above. The at least one signal is therefore representative of at least one aerodynamic characteristic during supersonic or hypersonic flight.
Re: Claim 18. Silkey et al. in view of Kreymeyer render obvious the control system of claim 14. As outlined above with respect to Silkey et al., the control processing unit adjusts at least one of a plasma frequency and a plasma magnitude based on at least one characteristic of the flow. In view of the teachings of Kreymeyer, one of ordinary skill in the art would have found it obvious to measure at least the shockwave magnitude and the shockwave frequency based on at least the airspeed and pressure of the flow using the system of Silkey et al. in order to reduce or eliminate a shock wave on an aircraft in supersonic flow as described by Kreymeyer (outlined above).
Re: Claim 20. As best understood due to indefiniteness, Silkey et al. in view of Kreymeyer render obvious the control system of claim 18, further comprising:
an airspeed indicator (the hot film anemometer as taught by Silkey et al. and outlined above). However, it is not expressly disclosed that the aircraft control system further comprises:
at least one aircraft orientation sensor, wherein the at least one orientation sensor comprises at least one of a GPS, a Lidar and a Gyroscope. 
wherein the control system is operable in a range from about 500 Hz to about 50 kHz,
wherein the at least one sensor comprises at least one of a strain gauge, a microphone, and a vibration sensor, and
wherein the at least one signal is representative of a shockwave magnitude and frequency.
With regards to the at least one aircraft orientation sensor, Examiner gives Official Notice and rationale for this limitation as already outlined above with respect to claim 4. 
With regards to the control system operable range, Examiner gives the same rationale as outlined above with respect to claim 19. 
With regards to the at least one signal being representative of a shockwave magnitude and frequency, Examiner gives the same rationale as outlined above with respect to claim 9.
With regards to the at least one sensor comprising at least one of a strain gauge, a microphone, and a vibration sensor, Examiner gives Official Notice that it is well-known in the art to utilize strain gauges, microphones, and vibration sensors for detecting air flow characteristics including shock wave formation, frequency, and magnitude on aircraft surfaces including wings. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. It would have been obvious to one of ordinary skill in the art to use one or more of a strain gauge, microphone, and vibration sensor on the aircraft rendered obvious by Silkey et al. in view of Kreymeyer due to their known use for the intended purpose. One of ordinary skill in the art would have been motivated to combine one or more of these sensors in order to increase the ability and resolution of the flow characteristics over the aircraft surfaces in order to provide more and/or better data for the feedback loops taught by Silkey et al. in order to effect the flow based upon these characteristics with the plasma actuators. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647